Citation Nr: 1130925	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  06-26 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected left shoulder tendonitis.

2.  Entitlement to an evaluation in excess of 10 percent for the service-connected right shoulder tendonitis.

3.  Entitlement to an evaluation in excess of 10 percent for the service-connected gastroesophageal reflux disease (GERD).



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to October 2002.  It appears the Veteran also had a prior period of active service from October 1980 to October 1986.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2006 rating decision prepared by the RO in Columbia, South Carolina, for the RO in Roanoke, Virginia.  

The claims were previously before the Board in June 2010 and remanded for further development and adjudication.  The matters have been returned to the Board and are now ready for appellate disposition.  



FINDINGS OF FACT

1. The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2. The service-connected left shoulder disability currently shown to be manifested  by moderate arthritic changes and productive of a level of functional loss due to pain that more nearly resembles that of movement being restricted to the level of the shoulder; neither ankylosis of the scapulohumeral articulation, nor nonunion, fibrous union, or malunion with more than moderate deformity or recurrent dislocation with frequent episodes and guarding of all movements is demonstrated.

3.  The service-connected right shoulder disability currently is shown to be manifested by moderate arthritic changes and  productive of a level of functional loss due to pain that more nearly resembles that of movement being restricted to the level of the shoulder; neither ankylosis of the scapulohumeral articulation, nor nonunion, fibrous union or malunion with more than moderate deformity or recurrent dislocation of the humerus with frequent episodes and guarding of all shoulder movements is demonstrated.

4.  The service-connected GERD is not shown to be productive of more than complaints of regurgitation without dysphagia or other findings consistent with considerable impairment of health.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 20 percent, but no higher for the service-connected left shoulder disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a including Diagnostic Codes 5003, 5200-5203 (2010).

2.  The criteria for the assignment of an evaluation of 20 percent, but no higher for the service-connected right shoulder disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a including Diagnostic Codes 5003, 5200-5203 (2010).

3.  The criteria for the assignment of an evaluation in excess of 10 percent for the service-connected GERD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.114 including Diagnostic Code 7346 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide. 38 C.F.R. § 3.159(b) (2010).

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA. See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

VA complied with notification responsibilities in regards to the Veteran's claims in correspondence sent to the Veteran in October 2005, September 2007, April 2008, January 2010, June 2010 and August 2010.  

These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims. Notice pursuant to the Dingess decision was sent in April 2008.  The matters were last readjudicated in the May 2011 Supplemental Statement of the Case (SSOC).

VA has also made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002). The information and evidence currently associated with the claims file consists of the Veteran's service treatment records, post-service private medical records, and reports of VA examination.  The Veteran has not identified any other evidence which has not been obtained with respect to the claims decided in the instant decision.  

The Board notes the matters were remanded in 2009 and 2010 in order to attempt to obtain additional private treatment records in support of the Veteran's claims.  Most recently, in June 2010, the Veteran was asked to complete the necessary consent forms to allow VA to obtain identified treatment records.   

The RO sent the Veteran a letter in June 2010 asking that he complete VA Form 21-4142, Authorization and Consent to Release Information to VA, for Dr. RA and Dr. RR.  The Veteran did not respond.  An additional letter was sent to the Veteran in August 2010, which requested the same information.  Once again, the Veteran failed to respond.

The Board notes that it is well established that VA's duty to assist a claimant is not always a one-way street.  A claimant seeking help cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In light of the Veteran's apparent failure to cooperate with VA's efforts to assist him with the factual development of his claims, the claims must be adjudicated on the evidence currently of record.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to VCAA. See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio, supra; Dingess, supra. 

Any deficiency in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant. Thus, any such deficiency is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


II. General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.

When considering functional impairment caused by a service- connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity. 38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability. Schafrath, 1 Vet. App. at 594.  In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).   

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).


III. Analysis

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Bilateral Shoulders

The Veteran seeks a rating higher than 10 percent for each service-connected shoulder disability .  He asserts that, when he tries to use his arms, he suffers from pain and popping in his shoulders, as well as numbness and tingling in his arms.  

Historically, service connection was awarded for bilateral shoulder tendonitis in a January 2003 rating decision.  An initial 10 percent evaluation was assigned effective on November 1, 2002, the day following separation from active military service, for each shoulder.  

In initiating the instant appeal, the Veteran disagreed with a February 2006 rating decision, which continued the 10 percent disabling ratings.

The Veteran's bilateral shoulder tendonitis is assigned 10 percent ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5024.  Under Diagnostic Code 5024, tenosynovitis is rated on limitation of motion of the affected parts as degenerative arthritis.   38 C.F.R. § 4.71a.

 Arthritis due to trauma is rated as degenerative arthritis according to Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

A 20 percent rating is assigned under the rating criteria for the shoulder and arm for: favorable ankylosis of the scapulohumeral articulation (minor), abduction to 60 degrees (Diagnostic Code 5200); limitation of motion of the arm at the shoulder level (major or minor) (Diagnostic Code 5201);  malunion of the humerus with moderate deformity or recurrent dislocation of the humerus (major or minor) with infrequent episodes and guarding of movement only at the shoulder level (Diagnostic Code 5202); or nonunion or dislocation of the clavicle or scapula (major or minor) (Diagnostic Code 5203).  38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.

According to VA standards, normal range of motion of the shoulder is as follows: forward flexion from 0 to 180 degrees; shoulder abduction from 0 to 180 degrees; and internal and external rotation from 0 to 90 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (2010).

Having carefully considered the Veteran's claims in light of the evidence of record, as well as the applicable law and regulations, the Board finds that the service-connected disability picture for each shoulder currently is manifested by moderate arthritic changes and an increased restriction of actual motion with an added functional loss due to pain that goes beyond just painful motion.  38 C.F.R. § 4.7; See Hart, supra.  

In this regard, the private medical records from Regional Neurosurgery dated in July 2004 show low back pain causing radiating pain and spasms into the shoulder blades.

Upon VA examination in December 2005, the Veteran had bilateral shoulder pain.  He presented with complaints of hearing a pop when he lifted his arms up and having tingling all the way down to his fingertips.  He also complained of weakness, stiffness, fatigue, lack of endurance and locking.  There was no heat, redness or instability.  The Veteran denied flare-ups of joint disease.   

The shoulders were noted to be painful on movement, and there was some weakness of the musculature.  There was tenderness to palpation around the anterior and posterior aspect of the shoulder.

The range of motion of the right shoulder was identified as follows: forward flexion from 0 to 180 degrees; abduction from 0 to 130 degrees (complaints of pain beginning at 110 degrees); external rotation was from 0 to 90 degrees with mild pain at 90 degrees; internal rotation was from 0 to 90 degrees with pain at 90 degrees.  These ranges were achieved on an active, passive and fatigued basis.  

The range of motion of the left shoulder was identified as follows: forward flexion was from 0 to 130 degrees with popping on downward movement; abduction was from 0 to 110 degrees, to 135 degrees passively and when fatigued, with pain beginning at 110 degrees; external rotation was from 0 to 90 degrees without pain; and internal rotation was from 0 to 90 degrees with pain at 90 degrees.  These ranges were achieved on an active, passive and fatigued basis.  

There was no change in range of motion following repetitive use.  Neurological examination was normal.  Sensation to soft touch was intact.  Motor exam was 5/5.  The deep tendon reflexes were 2+ in the upper extremities.

The associated X-ray studies showed findings of mild osteoarthritis in the right shoulder and moderate osteoarthritis on the left.  

Upon VA examination in February 2008, the Veteran indicated that his shoulders had limited motion and weakness.  He complained of instability, but denied locking.  He presented with complaints of fatigability and lack of endurance.  He took over the counter medication.  He had flare-ups of right shoulder pain, but denied any functional impairment during flare-ups.  

The examination revealed no evidence of swelling of the right shoulder, despite reports of such.  He had some crepitus, but no laxity, tenderness or deformity.

The Veteran was  able to abduct the right shoulder from 0 to 120 degrees, actively; to 125 degrees, passively; and to 135 degrees after fatiguing, all with pain.  He flexed the right shoulder from 0 to 155 degrees, actively; to 157 degrees, passively; and to 170 degrees after fatiguing, all with pain.

Internal rotation was from 0 to 92 degrees, actively; to 95 degrees, passively, and after fatiguing, all with pain.  External rotation was 0 to 80 degrees, actively; to 85 degrees, passively, and after fatiguing, all with pain.  

The Veteran was able to abduct the left shoulder from 0 to 180 degrees actively, passively, and after fatiguing, all with pain.  He flexed the shoulder 0 to 180 degrees actively, passively, and after fatiguing, all with pain.

Internal and external rotation was from 0 to 95 degrees actively, passively, and after fatiguing, all without pain.  

There was no decrease in range of motion or joint function additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use. 

The X-ray studies showed moderate degenerative changes of the acromioclavicular joints.  Shoulder joints themselves were normal.  The examiner noted the Veteran suffered from tendonitis in both shoulders. 

In light of the Veteran's credible complaints of weakness and restriction due to pain experienced in his shoulders, his functional loss due to flare-ups, pain, fatigability, incoordination, pain on movement, and weakness, must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.   

Significantly, the VA examiner  recently noted increased pain in connection with the range of motion studies.   This, in the Board's opinion, represents an additional loss of motion since the VA examination in 2005.  

As delineated, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.   38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024.  

In the instance case, limitation of motion of the shoulders has been established by satisfactory evidence of painful motion; however, the current disability picture equates with a higher level of functional.   38 C.F.R. § 4.71a.  

When limitation of motion of the shoulder is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Id.

However, on review of the entire record, the Board finds that the service-connected bilateral disability picture is manifested by a functional loss due to pain and weakness that more nearly approximates that of motion being essentially limited to shoulder level on each side.  

In sum, on this record, an increased rating of 20, but no more for each service-connected shoulder disability is warranted for the period of the appeal.  

As the evidence does not show symptomatology consistent with: ankylosis of either scapulohumeral articulation, nonunion, fibrous union or malunion of the humerus with more than moderate deformity or recurrent dislocation of the humerus (major or minor) with frequent episodes and guarding of all arm movements (Diagnostic Code 5202), a rating in excess of 20 percent for either shoulder is not warranted in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203; see Hart, supra.   


GERD

The Veteran maintains that a rating in excess of 10 percent is warranted for his service connected GERD.  He contends that suffers from heartburn, burping, and trouble swallowing.  

Historically, service connection was awarded for GERD in a January 2003 rating decision.  An initial 10 percent evaluation was assigned effective from November 1, 2002, the day following separation from active military service.  In initiating the instant appeal, the Veteran disagreed with the February 2006 rating decision, which continued the 10 percent disabling ratings.

The Veteran's GERD has been rated by analogy.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

His GERD is rated as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under Diagnostic Code 7346, hiatal hernia is rated as 10 percent disabling with two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id. 

Having carefully considered the Veteran's claim in light of the evidence of record, as well as the applicable law and regulation, the Board finds that the currently assigned 10 percent is appropriate and no higher rating is warranted at this time, to include "staged" ratings. 38 C.F.R. § 4.7; See Hart, supra.  

In this regard, the records from Gastroenterology Associates dated in November 2005 show the Veteran was taking Nexium.  He complained of belching and regurgitation.  There was no evidence of dysphagia or tenderness.  

Upon VA examination in December 2005, the Veteran denied having dysphagia for solids or liquids.  He had continuous epigastric pain, for which he took over the counter antacids with fair relief.  He denied having hematemesis or melena.  He did complain of regurgitation at night and occasional nausea.  He denied vomiting. 

On examination, the Veteran's abdomen was noted to be soft and non-distended.  There was mild tenderness to palpation over the epigastrium and no other tenderness.  Bowel sounds were normal.  There were no bruits, mass or organomegaly.  

Upper gastrointestinal (UGI) study showed normal functions of the esophagus without evidence of reflux or reflux esophagitis.  There was no sliding hiatal hernia.  The stomach and duodenal cap revealed no ulcer crater, deformity, or abnormal mucosa.  The study was considered normal.  

A treatment note dated in January 2006, showed findings of reflux that was controlled with Nexium, but the Veteran complained of having dysphagia.  A February 2006 UGI was noted to be consistent with Barrett's esophagus and mild reflux, but there was no dysplasia or bleeding.  The gastric fundus and stomach were normal. 

Upon VA examination in February 2008, the examiner noted the Veteran had no evidence of hiatal hernia on present x-ray examination.  He had no dysphagia, but simply indicated that solids and liquids seemed to occasionally stick.  The Veteran complained of burning pain. 

The Veteran had no hematemesis or melena.  He had burping and nausea, but denied vomiting.  He took Nexium on time per day, with relief.  He had no hospitalizations or surgery.  A UGI dated in March 2008 showed a severe degree of GERD with no evidence of Barrett's esophagus.  There was also no evidence of any hiatal hernia.  

In sum, a rating for the GERD disability in excess of 10 percent, to include "staged" ratings, is not warranted in this case as the evidence does not show symptomatology consistent with the criteria for the next higher rating of  30 percent.  

While there are no clear finding of dysphagia, though not confirmed, and some evidence of regurgitation, these are accounted for in the current 10 percent rating.  Notably, the overall symptoms are shown to be relieved or controlled with medication without other findings required for a 30 percent rating or productive of considerable impairment of health.   38 C.F.R. § 4.114; see Hart, supra.   

The Board considered rating the Veteran's GERD under other analogous criteria, but found none that would avail the Veteran of a higher rating.  Specifically, there was no evidence of moderate stricture of the esophagus (Diagnostic Code 7203), ulcers (Diagnostic Codes 7305, 7306), or hypertrophic gastritis (Diagnostic Code 7307).   Id.  

The Board notes that it is questionable whether the Veteran currently has Barrett's esophagus as the most recent study was negative; however, even assuming it's presence, it has not been shown to rise to the level of moderate stricture of the esophagus to warrant a rating in excess of 10 percent.  


Extraschedular Ratings

The above determinations are based upon application of the pertinent provisions of VA's rating schedule. The Board finds that the record does not reflect that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

As the demonstrated disability picture for each service-connected condition is addressed by the established rating criteria, none is found to be exceptional or unusual.  

The Board finds that the rating criteria used to evaluate the Veteran's service-connected disabilities reasonably describe his level  of impairment and symptomatology. 

Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An increased evaluation of 20 percent, but no more for the service-connected left shoulder disability is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An evaluation of 20 percent, but no more for the service-connected right shoulder disability is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased evaluation in excess of 10 percent for the service-connected GERD is denied.

____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


